532 So.2d 104 (1988)
Nonie LASSWELL
v.
MATLACK, INC.
No. 88-C-1954.
Supreme Court of Louisiana.
October 21, 1988.
Denied.
LEMMON, J., votes to grant. In this bifurcated trial, the judge assigned zero per cent fault to the Department, and the jury attributed seventy per cent fault to the driver. These conflicting judgments decided only seventy per cent of the fault. The court of appeal, 527 So.2d 1199, should have reconciled the conflicting judgments *105 on the basis of an independent review of the record, without resort to the manifest error rule. Since the judgments are conflicting, neither is entitled to be accorded the manifest error rule.